Citation Nr: 0104299	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
24, 1997, for the grant of a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
PTSD, with an assigned evaluation of 50 percent, effective 
October 9, 1997.  This case is also before the Board on 
appeal from a July 1999 rating decision by the RO that 
assigned an effective date for a total rating based on 
individual unemployability, due to service-connected 
disability, of September 24, 1997.  This decision also 
assigned the veteran an effective date of March 25, 1997, for 
the grant of service connection for PTSD.  

In correspondence received in October 2000, it was asserted 
on the veteran's behalf that the January 1999 rating 
decision, evaluating the veteran's PTSD as only 50 percent 
disabling, was the product of clear and unmistakable error 
(CUE).  In addition, in correspondence received in October 
2000, it was asserted that a rating decision dated in a March 
1993, denying a total rating based on individual 
unemployability, due to service-connected disability, was the 
product of CUE; and that a November 1995 rating decision, 
failing to address entitlement to a total rating based on 
individual unemployability, due to service-connected 
disability, was the product of CUE.  

The Board finds that these claims of CUE have not been 
adjudicated or developed for appellate review.  The Board 
therefore refers them to the RO for proper development.


REMAND

The veteran contends that the effective dates for his award 
of service connection for PTSD and for a total rating based 
on individual unemployability, due to service-connected 
disability, should be earlier.  In this regard, in 
correspondence received in October 2000 it is contended that 
the veteran received VA treatment for PTSD prior to March 25, 
1997, and that not all corresponding records have been 
associated with his claims file.  A remand is requested in 
order to obtain all VA treatment records not currently in the 
claims file, and ascertain whether the veteran received VA 
treatment that could be considered a claim for benefits.  
According to applicable law, the date of VA outpatient or 
hospital examination or the date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  
This provision applies only when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospitalization.  38 C.F.R. 
§ 3.157(b)(1) (2000).

The Board observes that any VA treatment records obtained 
pursuant to this development might reasonably be expected to 
address the severity of the veteran's PTSD, and whether it 
affected his employability.  Accordingly, the issue of 
entitlement to a total rating based on individual 
unemployability, due to service-connected disability, will be 
remanded.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA health care 
providers who treated him for PTSD.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an effective 
date earlier than March 25, 1997, for the 
grant of service connection for PTSD, and 
entitlement to an effective date earlier 
than September 24, 1997, for the grant of 
a total rating based on individual 
unemployability, due to service-connected 
disability, with consideration of all 
relevant VA medical evidence. 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

